PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Simard, Jo-Anne
Application No. 16/150,361
Filed: 3 Oct 2018
For ADJUSTABLE FOOD CUTTER

:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed June 1, 2021. 

This petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

Both a notice of allowability and a notice of allowance and fee(s) due were mailed on September 23, 2019.  The above-identified application became abandoned for failure to submit the issue fee in a timely manner in reply to the aforementioned notice of allowance and fee(s) due, which set a shortened statutory period for reply of three months.  Form PTOL-85b was received on December 19, 2019, however the issue fee was not included therewith: the section entitled “Payment of Fee(s)” contained instructions to charge the required fee to a credit card, however the document containing the credit card information contained an incomplete credit card number and therefore could not be processed.  No extensions of time are permitted for transmitting issue fees.1  Accordingly, this application became abandoned on December 24, 2019.  A notice of abandonment was mailed on January 7, 2020.

An original petition pursuant to 37 C.F.R. § 1.181(a) was filed on January 23, 2020, supplemented on January 31, 2020, and dismissed via the mailing of a decision on June 15, 2020.



A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

With this petition, Petitioner has submitted the issue fee, the petition fee, and the proper statement of unintentional delay.  

As such, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.2  

The Office of Patent Publication will be made aware of this decision, so that the present application can be processed into a patent.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 See MPEP § 710.02(e)(III).
        2 See 37 C.F.R. § 1.137(d).